                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                :
                                         :
                                         :     No. 3:15-cr-00097 (VLB)
       v.                                :
                                         :
 BASILIO COLON                           :      January 16, 2020
                                         :
                                         :
                                         :
                                         :
                                         :

                ORDER DENYING MOTION FOR MODIFICATION
               OF TERM OF SUPERVISED RELEASE [ECF NO. 46]



      On June 11, 2015, the defendant, Basilio Colon, entered a guilty plea to a

single count of possession with intent to distribute 100 grams or more of heroin in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B).    [ECF Nos. 26, 28].    The

defendant was CHC III and, accordingly, he was not safety valve eligible. [ECF No.

33]. On September 2, 2015, the Court sentenced the defendant to the mandatory

minimum period of imprisonment of 60 months applicable to the offense of

conviction to be followed by 4 years’ supervised release. [ECF No. 38]. The

supervised release term imposed by the Court was the statutorily mandated

minimum period. [ECF No. 33]. The defendant is currently serving his period of

imprisonment and has not yet begun his period of supervised release. While the

defendant is currently in a halfway house, he is not due to complete his period of

incarceration until February 28, 2020.
       On October 2, 2019, the defendant filed a motion seeking to reduce the

length of his supervised release term. [ECF No. 46]. In filing this motion, the

defendant invoked 18 U.S.C. § 3583(e)(1) and also Section 602 of the First Step Act

of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018) (“First Step Act”). Defendant

argues that he has earned good time credit under the First Step Act’s provisions,

and therefore, he is entitled to a reduction in his term of supervised release. For

the following reasons, the defendant’s motion is DENIED.

      First, the Court imposed a period of supervised release upon the defendant

which was the statutorily required minimum period applicable to the defendant’s

offense of conviction. [ECF Nos. 33, 38]. There is nothing in Section 602 of the

First Step Act or any other provision of the First Step Act that changes this

minimum period or which allows good time credits to reduce a mandatory period

of supervised release.

      Second, while 18 U.S.C. § 3583(e)(1) does permit the Court to terminate a

period of supervised release after expiration of one year of supervised release if

the Court is satisfied that such action is warranted by the conduct of the defendant

and the interests of justice, the defendant here has not established any track record

from which the Court could make such an assessment. Indeed, not only has the

defendant failed to complete at least one year of supervised release, but he has not

even commenced his supervised release term.          Accordingly, the defendant’s

motion for modification of his supervised release term is premature and is DENIED.




                                         2
                                            IT IS SO ORDERED

                                           __________/s/____________

                                           Hon. Vanessa L. Bryant
                                           United States District Judge


Dated at Hartford, Connecticut: January 16, 2020




                                       3
